Exhibit 10.1


Joinder Agreement
JOINDER AGREEMENT, dated as of February 11, 2020 (the “Effective Date”), made by
PBFX Ace Holdings LLC, a Delaware limited liability company (the “Additional
Guarantor”), in favor of Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H:
WHEREAS, PBF Logistics LP, a Delaware limited partnership (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into that certain Amended and Restated
Revolving Credit Agreement, dated as of July 30, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into that certain Amended and Restated
Guaranty and Collateral Agreement, dated as of July 30, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guaranty and Collateral Agreement. By executing and delivering this Joinder
Agreement, the Additional Grantor, as provided in Section 10.14 of the Guaranty
and Collateral Agreement, hereby becomes a party to the Guaranty and Collateral
Agreement as a Grantor (and therefore a Guarantor) thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby (a) gives the Guaranty provided
for therein, (b) expressly assumes all obligations and liabilities of a Grantor
and Guarantor thereunder and (c) expressly grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all Collateral
owned by such Additional Grantor to secure all of the Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 through 4 to the Guaranty and Collateral Agreement and the
information set forth in Annex 1-B is hereby added to the most recently
delivered Perfection Certificate. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Article V
of the Guaranty and Collateral Agreement is true and correct in all material
respects (except that any such representations and warranties that are qualified
by materiality shall be true and correct in all respects) on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such earlier date.
2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------



3. Miscellaneous. This Joinder Agreement is a Loan Document executed in
connection with the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.


[Signature Pages Follow]




--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

PBFX ACE HOLDINGS LLC,a Delaware limited liability companyBy:PBF Logistics LP, a
Delaware limitedpartnership, its sole memberBy:PBF Logistics GP LLC, a Delaware
limitedliability company, its general partnerBy:/s/ John LukeName:John
LukeTitle:Treasurer

[Signature Page to Joinder Agreement]